United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Grand Rapids, MI, Employer
)
___________________________________________ )
L.W., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2125
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2009 appellant filed a timely appeal of a July 23, 2009 merit decision of
the Office of Workers’ Compensation Programs with respect to authorization for surgery.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly denied authorization for right shoulder surgery.
FACTUAL HISTORY
The Office accepted that appellant, then a 45-year-old part-time flexible letter carrier,
was rear-ended in a motor vehicle accident on September 28, 2005. The accepted conditions
include a sprain/strain of the neck and thoracic region, lumbar strain, a left sacroiliac strain and
swelling of the left leg. The Office also accepted permanent aggravation of a herniated disc and
authorized fusion surgery at L5-S1, which appellant underwent on July 8, 2008. Appellant lost

intermittent time from work and wage-loss compensation benefits were paid. She returned to
work with restrictions on October 12, 2005.1
A September 28, 2005 emergency room report from Dr. Jerry L. Fenwick, Boardcertified in emergency medicine, noted the motor vehicle accident and listed primary diagnoses
of painful lower leg and left calf swelling. Other diagnoses were cervical degenerative joint
disease, swelling and tenderness of the posterior scalp, neck pain and cervical strain. Cervical
spine x-rays showed degenerative joint disease but was negative for fracture or displacement.
A March 14, 2007 electromyography (EMG) scan read by Dr. David W. Spight, a Boardcertified physiatrist and osteopath, revealed a normal right upper extremity electrodiagnostic
study. Dr. Spight advised that there was no electrodiagnostic evidence of a right cervical
radiculopathy, upper extremity entrapment neuropathy or peripheral neuropathy. A March 22,
2007 right shoulder magnetic resonance imaging (MRI) scan read by Dr. Spight revealed a cystic
legion along the anterior margin of the subscapularis muscle, possibly a ganglion and probably a
partial tear of the infraspinatus muscle, removed from the rotator cuff, near the glenoid. An
August 16, 2007 x-ray of the right shoulder read by Dr. Mark DeLano, a Board-certified
diagnostic radiologist, was normal.
In a report dated September 13, 2007, Dr. Julie A. Dodds, a Board-certified orthopedic
surgeon, noted appellant’s history of injury and treatment. She examined appellant and found
tenderness over the anterior right shoulder, especially in the subscapularis region and pain with
subscapularis resistance. Dr. Dodds advised that appellant had “[r]ight shoulder cyst probably
secondary to injury. I think she may have subluxed or had some episode at the time of her motor
vehicle accident which caused excessive swelling and possible stripping of some of her anterior
capsule. This then led to the cyst which is an extension of the glenohumeral joint.” On
October 12, 2007 Dr. Dodds requested that the Office authorize a right shoulder arthroscopy with
debridement of a bursa cyst and decompression.2
By letters dated October 29 and December 3, 2007, appellant’s representative requested
that the Office accept that she sustained a right shoulder condition. In a November 15, 2007
report, Dr. Dodds opined that “the accident was the direct and proximate cause of the above
patient’s right shoulder cyst.”
On January 15, 2008 the Office informed appellant’s representative that authorization for
surgery was not granted and that it would schedule a second opinion examination. In a
January 28, 2008 letter, it referred appellant, together with a statement of accepted facts, a set of
questions and the medical record, to Dr. Bruce D. Abrams, a Board-certified orthopedic surgeon.

1

On November 9, 2005 appellant had a recurrence of back complaints and sought treatment from her physician.
She returned to light duty on November 16, 2005. On September 26, 2006 appellant relocated to Blanchard,
Michigan, and changed positions to a part-time flexible clerk. She has preexisting conditions of congenital S1
transition type segment, degenerative lumbar disease, partial hysterectomy, bone spurs of the right shoulder with
surgery and tonsillectomy.
2

On October 22, 2007 the Office received a request from Dr. Dodds for authorization for right shoulder
arthroscopy with debridement of a bursa cyst.

2

In a February 15, 2008 report, Dr. Abrams reviewed appellant’s history of injury and
medical treatment. He noted the request for surgery to the right shoulder for a cyst and advised
that he did not believe that the condition was related to her cervical spine or lumbar spine or part
of the accepted injury of September 28, 2005. Dr. Abrams stated that examination of the
cervical spine was entirely within normal limits and appellant was neurologically intact. He
noted that the 2007 EMG of the right upper extremity was normal. Dr. Abrams also advised that
the lumbar and thoracic spine examinations were normal. He opined that appellant sustained a
musculoskeletal sprain associated with the motor vehicle accident of September 2005 and that
both the cervical and lumbar injuries had resolved. While appellant had some subjective
complaints, her examination was normal. Regarding the right shoulder, he stated: “I do not feel
it is in any way related to a flexion-extension injury to the cervical region, contusion or sprain of
the thoracic, or a sprain or contusion to the lumbar region.” Dr. Abrams noted that appellant did
not have any complaints until two years after the September 2005 injury and he could not “relate
a cyst in her shoulder as being caused by the event of being rear-ended. Nor did she have any
shoulder complaints following the accident.”
In a May 29, 2008 report, Dr. Dodds repeated her request for authorization of right
shoulder surgery. She stated that a September 29, 2005 medical intake pain diagram indicated
that appellant complained of right shoulder pain.3
The Office found a conflict in medical opinion between Dr. Dodds and Dr. Abrams
regarding whether appellant sustained a right shoulder injury as a result of her September 28,
2005 employment injury and whether she continued to have residuals of the accepted work
injury. On July 1, 2008 it referred her together with a statement of accepted facts and the
medical record, to Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon, for an
impartial medical evaluation.
In a September 8, 2008 report, Dr. Obianwu reviewed the history of injury and treatment.
On examination, appellant had a normal right shoulder, a resolved soft tissue injury of the
cervical spine and was status post arthrodesis at L5-S1 on July 8, 2008. Dr. Obianwu explained
that he had reviewed the history of injury and there did not appear to be any complaints of right
shoulder pain for some time following the accident. The examination findings of the right
shoulder and neck revealed some restriction on range of motion but there was no “overt evidence
of impingement or capsulitis in the right shoulder.” Dr. Obianwu noted that a March 2007 MRI
scan did not identify any significant cyst or pathology in her right shoulder. He found that
appellant was capable of performing her regular duties as a letter carrier. Dr. Obianwu advised
that appellant’s right shoulder complaints were not related to the accepted automobile accident
and that she did not require any surgical procedures to her right shoulder. He explained that the
shoulder condition for which appellant was requesting treatment would have been a significant
complaint if based on a sudden anterior subluxation of the right shoulder, associated with
considerable discomfort in the shoulder. It was unlikely that appellant sustained any problems at
the time of the accident to her right shoulder. Dr. Obianwu noted that cysts generally formed in
the right shoulder as a result of degenerative changes. He opined that “[t]his woman’s right

3

The diagram in question appears to contain a marking on the left shoulder, not the right shoulder.

3

shoulder complaints are not related to the automobile accident. Based on my clinical
examination today, she does not require any surgical procedures on her right shoulder.”4
By decision dated February 4, 2009, the Office determined that appellant did not sustain a
right shoulder condition as a result of the September 28, 2005 injury and denied authorization for
right shoulder surgery.
On February 6, 2009 appellant requested a telephonic hearing, which was held on
May 28, 2009. On April 14, 2009 she alleged that she stated from day one that she had problems
with her shoulder. On May 13, 2009 the Office received a copy of Dr. Dodds’ November 15,
2007 report. On June 17, 2009 appellant filed a Form CA-7 and reiterated her request.
By decision dated July 23, 2009, the Office hearing representative affirmed the
February 4, 2009 decision. He found that the medical evidence was insufficient to establish that
the requested shoulder surgery was to treat the effects of the September 28, 2005 injury.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act5 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.6 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the
expenditure is incurred for treatment of the effects of an employment-related injury or
condition.7
In interpreting this section of the Act, the Board has recognized that the Office has broad
discretion in approving services provided under section 8103, with the only limitation on the
Office’s authority being that of reasonableness.8 Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.9 To be
entitled to reimbursement of medical expenses, a claimant has the burden of establishing that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition. Proof of causal relationship in a case such as this must include supporting rationalized
4

The record indicates that the Office subsequently sought supplemental reports from Dr. Obianwu regarding
appellant’s low back condition. This was developed separately by the Office.
5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8103; see L.D., 59 ECAB ___ (Docket No. 08-966, issued July 17, 2008).

7

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

8

See D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

9

Minnie B. Lewis, 53 ECAB 606 (2002).

4

medical evidence.10 In order for a surgical procedure to be authorized, a claimant must submit
evidence to show that the surgery is for a condition causally related to an employment injury and
that it is medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.11
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.13 When there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.14
ANALYSIS
Dr. Dodds, appellant’s treating physician, requested authorization for a right shoulder
arthroscope, debridement of a bursa cyst and decompression. She stated that the need for
surgery was due to the September 28, 2005 work injury. The second opinion physician,
Dr. Abrams, did not support the need for proposed surgery. He explained that appellant did not
have any complaints related to her right shoulder until two years after the 2005 work injury.
Dr. Abrams did not relate the cyst in her shoulder as being caused by the event of being rearended.
The Board notes that a conflict in medical opinion arose between Dr. Abrams and
Dr. Dobbs. The Office properly referred appellant to Dr. Obianwu, a Board-certified orthopedic
surgeon, for an impartial medical examination.
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Obianwu, the impartial referee physician, who examined appellant, reviewed the medical
evidence of record and found that the right shoulder surgery was not medically warranted or due
to appellant’s accepted work injury. For a surgical procedure to be authorized, a claimant must
submit evidence to establish that the surgery is for a condition causally related to an employment
injury and that it is medically warranted. Both of these criteria must be met in order for the

10

M.B., 58 ECAB 588 (2007).

11

R.C., 58 ECAB 238 (2006).

12

5 U.S.C. § 8123(a); see Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

13

20 C.F.R. § 10.321.

14

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008).

5

Office to authorize payment.15 Dr. Obianwu provided a comprehensive report in which he
reviewed the history of injury and medical treatment. He addressed the diagnostic studies in
support of his opinion. Dr. Obianwu noted examination findings and determined that appellant
had a normal right shoulder and did not sustain any condition due to the September 28, 2005
work injury. He found that appellant did not have any complaints involving the right shoulder
for some time after the accident. Dr. Obianwu noted that the March 2007 EMG was a normal
study. The type of shoulder condition for which appellant sought treatment would have been an
initial complaint if due to a sudden anterior subluxation of the right shoulder at the time of the
accident. Dr. Obianwu found it unlikely that appellant had any problems at the time of the
accident to her right shoulder and explained that cysts generally formed in the shoulder as a
result of degenerative changes. He noted that there was some range of motion restriction but
there was no overt evidence of impingement or capsulitis in the right shoulder. Regarding the
need for surgery, Dr. Obianwu stated that the March 2007 MRI scan identified no significant
cyst or pathology of the right shoulder. He concluded that appellant’s shoulder complaints were
not related to the automobile accident and that she did not require any surgical procedures, as
recommended by Dr. Dodds.
As noted, a reasoned opinion from a referee examiner is entitled to special weight.16 The
Board finds that Dr. Obianwu provided a well-rationalized opinion based on a complete
background, his review of the accepted facts and the medical record and his examination
findings. The Board finds that the Office properly relied on Dr. Obianwu’s opinion to determine
the requested surgery was not medically warranted.
Consequently, the Office did not abuse its discretion in denying authorization of the
proposed right shoulder surgery.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for right shoulder
surgery.

15

R.C., supra note 11. The Board also notes that where a claimant claims that a condition not accepted or
approved by the Office was due to an employment injury, the claimant bears the burden of proof to establish that the
condition is causally related to the employment injury through the submission of rationalized medical evidence.
T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).
16

V.G., supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the July 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

